DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DREES (US 2016/0377306) in view of BAMBERGER (US 2016/0365726).
	Regarding claim 1, DREES discloses a frequency response control system (¶ 0040, 0044-0052) comprising:
 	a battery configured to store and discharge electric power (1506, Fig. 15); 
 	a power inverter (1508) configured to control an amount of the electric power stored or discharged from the battery (¶ 0253, 0265) at each of a plurality of time steps during a frequency response period (¶ 0399-0405); and 
 	a frequency response controller (2012, Fig. 22) comprising: 
 	a high level controller (e.g., part of 1514 in Fig. 19 or 2012 in Fig. 22; or 2212 in Fig. 22) configured to generate values of clipping parameters (the term “clipping parameters” has a special definition in the specification in paragraph 0152: any parameter that can be used to modify battery power setpoints or impose constraints on the battery power setpoints) by performing an optimization of an objective function, the values of the clipping parameters generated as a result of the optimization (¶ 0392-0396, 0422, 0425: power midpoint b can be considered a clipping parameter within the broadest reasonable interpretation based on the special definition, as it is used to modify battery power setpoints, and power midpoint b is generated by optimizing objective function J); and 
 	a low level controller (e.g., part of 1514 in Fig. 19 or 2012 in Fig. 22; or 2214 in Fig. 22) configured to use the clipping parameters to modify battery power setpoints (¶ 0354; ¶ 0271, 0322-0326, 0379-0381); 
 	wherein the power inverter is configured to use the modified battery power setpoints to control the amount of the electric power stored or discharged from the battery (¶ 0271, 0353-0354, 0322-0326, 0376-0381).
 	DREES fails to disclose the clipping parameters comprising a maximum allowable change in the rate at which the power is stored in the battery or discharged from the battery between consecutive time steps.
 	BAMBERGER discloses a high level controller (¶ 0024, 0042-0043) configured to generate, by performing an optimization of an objective function, values of clipping parameters comprising a maximum allowable change in the rate at which the power is stored in the battery or discharged from the battery between consecutive time steps (¶ 0024-0033, claim 5, claim 8: e.g., the flicker function is optimized in order to determine the maximum change in power of the battery), and a low-level controller (e.g., controller of energy storage system in Figs 2 and 5; ¶ 0029).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include generating the clipping parameters as recited in order to mitigate voltage flicker in the electrical power system (BAMBERGER, ¶ 0009, 0012, 0013).
 	Regarding claim 2, DREES discloses the optimization is performed by: generating the objective function that accounts for both frequency response revenue and a cost of battery degradation as a function of the battery power setpoints modified by the clipping parameters; and optimizing the objective function to generate the values of the clipping parameters (¶ 0344, 0345, 0349, 0353, 0392-0396, 0422, 0425).
 	Regarding claim 3, DREES as modified by BAMBERGER teaches the clipping parameters comprise at least one of: a battery charging power parameter that defines a maximum allowable rate at which the electric power can be stored in the battery; or a battery discharging power parameter that defines a maximum allowable rate at which the electric power can be discharged from the battery (DREES; ¶ 0271, 0322-0326; BAMBERGER, ¶ 0024-0028, 0033).
 	Regarding claim 4, DREES discloses using the values of the clipping parameters to modify the battery power setpoints comprises: comparing a battery power setpoint to the battery charging power parameter and the battery discharging power parameter; setting the battery power setpoint equal to the battery charging power parameter in response to a determination that the battery power setpoint would cause the battery to charge at a rate that violates the battery charging power parameter; and setting the battery power setpoint equal to the battery discharging power parameter in response to a determination that the battery power setpoint would cause the battery to discharge at a rate that violates the battery discharging power parameter (¶ 0271, 0322-0326).
  	Regarding claim 5, DREES as modified by BAMBERGER teaches the clipping parameters comprise at least one of: a change in charging power parameter that defines the maximum allowable change in the rate at which the power is stored in the battery between consecutive time steps; or a change in discharging power parameter that defines the maximum allowable change in the rate at which the power is discharged from the battery between consecutive time steps (BAMBERGER, ¶ 0024-0028, 0033, claim 5, claim 8). 
 	Regarding claim 6, DREES as modified by BAMBERGER teaches using the values of the clipping parameters to modify the battery power setpoints comprises: calculating a difference between a first battery power setpoint for a first time step and a second battery power setpoint for a second time step consecutive with the first time step; comparing the difference to the change in charging power parameter; and setting the second battery power setpoint equal to the first battery power setpoint plus or minus the change in charging power parameter in response to a determination that the difference exceeds the change in charging power parameter (BAMBERGER, ¶ 0024-0028, 0033, claim 5, claim 8).
 	Regarding claim 7, DREES as modified by BAMBERGER teaches using the values of the clipping parameters to modify the battery power setpoints comprises: calculating a difference between a first battery power setpoint for a first time step and a second battery power setpoint for a second time step consecutive with the first time step; comparing the difference to the change in discharging power parameter; and setting the second battery power setpoint equal to the first battery power setpoint plus or minus the change in discharging power parameter in response to a determination that the difference exceeds the change in discharging power parameter (BAMBERGER, ¶ 0024-0028, 0033, claim 5, claim 8).
	Regarding claim 8, DREES discloses the frequency response controller is configured to: receive a frequency regulation signal from an incentive provider; transform the frequency regulation signal into a power signal comprising a time series of the battery power setpoints (¶ 0222, 0340-0348).
Regarding claim 9, DREES discloses the frequency response controller is configured to adjust the modified battery power setpoints to reduce a delay between: a first time at which the frequency regulation signal or the power signal has a value of zero; and a second time at which the modified battery power setpoints have a value of zero (¶ 0427, 0429, 0440).
 	Regarding claim 11, DREES discloses a method for controlling an amount of electric power stored or discharged (¶ 0253, 0265; ¶ 0399-0405) from a battery (1506, Fig. 15) in a frequency response control system (¶ 0040, 0044-0052), the method comprising: 
 	operating a high level controller (e.g., part of 1514 in Fig. 19 or 2012 in Fig. 22; or 2212 in Fig. 22) to generate values of clipping parameters (the term “clipping parameters” has a special definition in the specification in paragraph 0152: any parameter that can be used to modify battery power setpoints or impose constraints on the battery power setpoints) by performing an optimization of an objective function, the values of the clipping parameters being decision variable of the optimization and generated as a result of the optimization (¶ 0392-0396, 0422, 0425: power midpoint b can be considered a clipping parameter within the broadest reasonable interpretation based on the special definition, as it is used to modify battery power setpoints, and power midpoint b is generated by optimizing objective function J); 
	providing the clipping parameters from the high level controller to a low level controller (e.g., part of 1514 in Fig. 19 or 2012 in Fig. 22; or 2214 in Fig. 22; ¶ 0354; ¶ 0271, 0322-0326, 0379-0381); 
 	operating the low level controller to modify battery power setpoints using the clipping parameters (¶ 0354; ¶ 0271, 0322-0326, 0379-0381); and 
 	using the modified battery power setpoints to control the amount of the electric power stored or discharged from the battery (¶ 0271, 0353-0354, 0322-0326, 0376-0381).
 	DREES fails to disclose the clipping parameters comprising at least one of (i) a maximum allowable rate at which power is stored in the battery or discharged from the battery or (ii) a maximum allowable change in the rate at which the power is stored in the battery or discharged from the battery between consecutive time steps.
 	BAMBERGER discloses generating values of clipping parameters comprising at least one of (i) a maximum allowable rate at which power is stored in the battery or discharged from the battery or (ii) a maximum allowable change in the rate at which the power is stored in the battery or discharged from the battery between consecutive time steps, wherein the values of the clipping parameters are decision variables of an optimization process and generated by performing the optimization process (¶ 0024-0033, claim 5, claim 8: e.g., the flicker function is optimized in order to determine the maximum change in power of the battery).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include generating the clipping parameters as recited in order to mitigate voltage flicker in the electrical power system (BAMBERGER, ¶ 0009, 0012, 0013). 	
 	Regarding claim 12, DREES discloses the optimization is performed by: generating the objective function, wherein the objective function accounts for both frequency response revenue and a cost of battery degradation as a function of the battery power setpoints modified by the clipping parameters; and optimizing the objective function to generate the values of the clipping parameters (¶ 0344, 0345, 0349, 0353, 0392-0396, 0422, 0425).
 	Regarding claim 13, DREES as modified by BAMBERGER teaches the clipping parameters comprise at least one of: a battery charging power parameter that defines a maximum allowable rate at which the electric power can be stored in the battery; or a battery discharging power parameter that defines a maximum allowable rate at which the electric power can be discharged from the battery (DREES; ¶ 0271, 0322-0326; BAMBERGER, ¶ 0024-0028, 0033).
 	Regarding claim 14, DREES discloses using the values of the clipping parameters to modify the battery power setpoints comprises: comparing a battery power setpoint to the battery charging power parameter and the battery discharging power parameter; setting the battery power setpoint equal to the battery charging power parameter in response to a determination that the battery power setpoint would cause the battery to charge at a rate that violates the battery charging power parameter; and setting the battery power setpoint equal to the battery discharging power parameter in response to a determination that the battery power setpoint would cause the battery to discharge at a rate that violates the battery discharging power parameter (¶ 0271, 0322-0326).
	Regarding claim 15, DREES as modified by BAMBERGER teaches the clipping parameters comprise at least one of: a change in charging power parameter that defines a maximum change in the amount of electric power stored in the battery between consecutive time steps; or a change in discharging power parameter that defines a maximum change in the amount of electric power discharged from the battery between consecutive time steps (BAMBERGER, ¶ 0024-0028, 0033, claim 5, claim 8).
 	Regarding claim 16, DREES as modified by BAMBERGER teaches using the values of the clipping parameters to modify the battery power setpoints comprises: calculating a difference between a first battery power setpoint for a first time step and a second battery power setpoint for a second time step consecutive with the first time step; comparing the difference to the change in charging power parameter; and setting the second battery power setpoint equal to the first battery power setpoint plus or minus the change in charging power parameter in response to a determination that the difference exceeds the change in charging power parameter (BAMBERGER, ¶ 0024-0028, 0033, claim 5, claim 8).
 	Regarding claim 17, DREES as modified by BAMBERGER teaches using the values of the clipping parameters to modify the battery power setpoints comprises: calculating a difference between a first battery power setpoint for a first time step and a second battery power setpoint for a second time step consecutive with the first time step; comparing the difference to the change in discharging power parameter; and setting the second battery power setpoint equal to the first battery power setpoint plus or minus the change in discharging power parameter in response to a determination that the difference exceeds the change in discharging power parameter (BAMBERGER, ¶ 0024-0028, 0033, claim 5, claim 8).
	Regarding claim 18, DREES discloses receiving a frequency regulation signal from an incentive provider; transforming the frequency regulation signal into a power signal comprising a time series of the battery power setpoints (¶ 0222, 0340-0348).
 	Regarding claim 20, DREES discloses a multi-building management system comprising: 
 	building equipment that operate to affect a variable state or condition within one or more buildings (¶ 0104; ¶ 0002-0005); 
 	a battery configured to store and discharge electric power for use in powering at least one of the building equipment or the one or more buildings (1506, Fig. 15; ¶ 0253); 
 	a power inverter (1508) configured to control an amount of the electric power stored or discharged from the battery (¶ 0253, 0265) at each of a plurality of time steps during a frequency response period (¶ 0399-0405); and 
 	a frequency response controller (2012, Fig. 22) comprising: 
 	a high level controller (e.g., part of 1514 in Fig. 19 or 2012 in Fig. 22; or 2212 in Fig. 22) configured to determine values of clipping parameters (the term “clipping parameters” has a special definition in the specification in paragraph 0152: any parameter that can be used to modify battery power setpoints or impose constraints on the battery power setpoints) by performing an optimization of an objective function, the values of the clipping parameters generated as a result of the optimization (¶ 0392-0396, 0422, 0425: power midpoint b can be considered a clipping parameter within the broadest reasonable interpretation based on the special definition, as it is used to modify battery power setpoints, and power midpoint b is generated by optimizing objective function J); and 
 	a low level controller (e.g., part of 1514 in Fig. 19 or 2012 in Fig. 22; or 2214 in Fig. 22) configured to use the clipping parameters to modify battery power setpoints (¶ 0354; ¶ 0271, 0322-0326, 0379-0381); 
 	wherein the power inverter is configured to use the modified battery power setpoints to control the amount of the electric power stored or discharged from the battery (¶ 0271, 0353-0354, 0322-0326, 0376-0381).
 	DREES fails to disclose the clipping parameters comprising a maximum allowable change in the rate at which the power is stored in the battery or discharged from the battery between consecutive time steps.
 	BAMBERGER discloses a high level controller (¶ 0024, 0042-0043) configured to generate, by performing an optimization of an objective function, values of clipping parameters comprising a maximum allowable change in the rate at which the power is stored in the battery or discharged from the battery between consecutive time steps (¶ 0024-0033, claim 5, claim 8: e.g., the flicker function is optimized in order to determine the maximum change in power of the battery), and a low-level controller (e.g., controller of energy storage system in Figs 2 and 5; ¶ 0029).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include generating the clipping parameters as recited in order to mitigate voltage flicker in the electrical power system (BAMBERGER, ¶ 0009, 0012, 0013).
 	Regarding claim 21, DREES discloses the power inverter is configured to use the modified battery power setpoints to control the amount of electric power stored or discharged from the battery by: comparing at least one of (i) a battery power setpoint or (ii) a difference between the battery power setpoint and a previous battery power setpoint to a threshold based on the values of the clipping parameters; adjusting the battery power setpoint in response to a determination that the battery power setpoint or the difference violates the threshold (¶ 0271, 0322-0326).
Allowable Subject Matter
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 10, the prior art fails to disclose “adjusting the modified battery power setpoints comprises: predicting a number of time steps between a current time step and a future time step at which the frequency regulation signal or the power signal has a value of zero; setting a zero cross bound based on the predicted number of time steps and a maximum allowable change in the modified battery power setpoints between consecutive time steps; and causing the modified battery power setpoints to begin approaching zero in response to a determination that a modified battery power setpoint for the current time step is outside the zero cross bound”.
	Regarding claim 19, the prior art fails to disclose “adjusting the modified battery power setpoints comprises: predicting a number of time steps between a current time step and a future time step at which the frequency regulation signal or the power signal has a value of zero; setting a zero cross bound based on the predicted number of time steps and a maximum allowable change in the modified battery power setpoints between consecutive time steps; and causing the modified battery power setpoints to begin approaching zero in response to a determination that a modified battery power setpoint for the current time step is outside the zero cross bound”.
Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. 
 	In response to arguments that midpoint b of primary reference DREES is not a “clipping parameter” (pages 15-16 of remarks), it is submitted that the midpoint b reads on the special definition of a clipping parameter and is generated by performing an optimization of an objective function as described in the rejection. Applicant has not commented on or argued against the relevant portions of DREES cited in the rejection. 
 	In response to arguments that secondary reference BAMBERGER does not disclose the maximum allowable change in rate of battery power is not an optimization and does not include an objective function (pages 16-17 of remarks), the rejection has been clarified in light of the amendments to the independent claims. Applicant has not convincingly argued why selection of values for the flicker function disclosed in BAMBERGER could not read on the claimed optimization of the objective function. It is respectfully submitted that secondary reference BAMBERGER discloses the clipping parameters comprising a maximum allowable change in rate of battery power as described in the rejection. 
 	In response to arguments regarding claim 2 (pages 18-19 of remarks), the rejection is modified to show primary reference DREES discloses the optimization in paragraphs 0392-0396, 0422, and 0425. Applicant has not commented on or argued against the relevant paragraphs of DREES cited in the rejection. 
 	In response to arguments that the modification of DREES with BAMBERGER would render DREES unsatisfactory for its intended purpose (page 20 of remarks), it is submitted that the rejection is not replacing the clipping parameters of DREES with the clipping parameter of BAMBERGER, but rather is adding the clipping parameter of a maximum allowable change in rate of battery power as disclosed in BAMBERGER to the frequency response control system of DREES. One of ordinary skill in the art would know how to modify the generation of the clipping parameters of DREES to include, as a further constraint, the maximum allowable change in rate of battery power as disclosed in BAMBERGER, for the purpose of avoiding power flicker. It is maintained that DREES as modified by BAMBERGER teaches the frequency response control system, corresponding method, and multi-building management system as described above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        June 21, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 21, 2022